Citation Nr: 1632456	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  13-23 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, and if so whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus type 2 (diabetes), and if so whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to February 1966.

This appeal came before the Board of Veterans' Appeals (Board) from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As will be discussed further below, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for prostate cancer and diabetes mellitus, Type II has been received.  The Board is granting this aspect of the Veteran's appeal.  The reopened claims for service connection for these disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  A rating decision issued in June 2009 denied service connection for prostate cancer and diabetes; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claims for service connection.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for prostate cancer has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence to reopen the claim of entitlement to service connection for diabetes mellitus, Type II, has been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Claims for service connection for prostate cancer and diabetes were previously denied in a June 2009 rating decision because the evidence did not support a finding of exposure to Agent Orange and did not otherwise suggest a link with service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period for either claim.  

The evidence added to the record after the appellate period includes an April 2011 opinion from an environmental scientist that "if there were situations where naval personnel at anchor in Da Nang Harbour had 'intimate' associations with harbour water, it is likely as not that there could have been uptake of dioxin through ingestion and absorption."  This evidence is not cumulative or redundant of the evidence previously of record, and it relates to an unestablished fact necessary to substantiate the claim, notably potential exposure to Agent Orange.  Accordingly, reopening of the claims for service connection is in order.

ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for prostate cancer is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for diabetes mellitus, Type II, is granted.


REMAND

In view of the Board's decision granting reopening of the claims for service connection for prostate cancer and diabetes and the fact that the originating agency denied reopening of each claim, the reopened claims are remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

Adjudicate the claims of service connection for prostate cancer and diabetes on the merits.  If a benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


